Citation Nr: 1643240	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a prostate cancer, to include as due to exposure to radiation.  

2.  Entitlement to service connection for a sebaceous cyst of the neck (epidermal cyst), claimed as tumor on the neck, to include as due to exposure to radiation.  

3.  Entitlement to service connection for bilateral kidney cysts, to include as due to exposure to radiation.  

4.  Entitlement to service connection for hepatic granulomata, to include as due to exposure to radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1962 to July 1965. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

For the reasons discussed in the July 2015 Board decision, the Veteran's previous request for a hearing before the Board is considered withdrawn.

In July 2015, the Board reopened and remanded the issue pertaining to service connection for prostate cancer for further development.  The Board also remanded the issues pertaining to service connection for epidermal cyst, bilateral kidney cysts, and hepatic granulomata for further development.  The case is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to non-ionizing radiation in service, and exposure to ionizing radiation is not shown. 

2.  The Veteran's current prostate cancer is not etiologically related to service, to include exposure to non-ionizing radiation in service.  

3.  The Veteran's current epidermal cyst is not etiologically related to service, to include exposure to non-ionizing radiation in service.     

4.  The Veteran's current bilateral kidney cysts did not manifest in service or to a compensable degree within the first post-service year, and such disability is not otherwise etiologically related to service, to include exposure to non-ionizing radiation in service.  

5.  The Veteran's current hepatic granulomata is not etiologically related to service, to include exposure to non-ionizing radiation in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for epidermal cyst are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for service connection for bilateral kidney cysts are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4. The criteria for service connection for hepatic granulomata are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In July 2015, the Board remanded the case and directed the AOJ to obtain a VA medical opinion regarding the etiology of the disabilities on appeal.  The AOJ obtained such a VA medical opinion in January 2016, and the medical professional provided the requested information.  Then, the AOJ readjudicated the claims in an April 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board acknowledges that in August 2016, the Veteran submitted handwritten statements that essentially argue that the Australian Government has found that exposure non-ionizing radiation cause cancer.  These handwritten statements were submitted in conjunction with an April 2016 letter from the Australian Radiation Protection and Nuclear Safety Agency and this letter reflects that the Australian Government's scientific team was unable to assist the Veteran.  There is no information provided in this letter pertinent to the Veteran's claims for service connection, to include any information as to whether non-ionizing radiation causes cancer.  Accordingly, the Board concludes that the Veteran's August 2016 statements are not pertinent to the Veteran's claims on appeal, and no remand to provide the Veteran with an additional supplemental statement of the case is warranted.  38 C.F.R. §§ 19.31, 19.37 (2015). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letters in July 2010 and February 2011, in which the Veteran was notified of how to substantiate claims for service connection, to include as due to radiation exposure.  The Veteran was also provided information regarding the allocation of responsibility between the Veteran and VA and information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records associated with a claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  Further, VA has obtained a January 2016 VA medical opinion to determine whether the Veteran's current disabilities are related to service, to include his in-service exposure to radiation.  The examiner reviewed the claims file and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA medical opinion, in conjunction with the other lay and medical evidence of record, is adequate for purposes of determining service connection.

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has prostate cancer, an epidermal cyst located on his neck, bilateral kidney cysts, and hepatic granulomata that are related to exposure to radiation in service.  

The Veteran is competent to report his symptoms and observations.  For example, in a June 2010 statement, the Veteran reported pain for three years, which he claims is due to prostate cancer.  Also, in a July 2010 Veteran statement, the Veteran also reported "getting sick" in service.  The Board finds that these reports of symptoms, to include symptoms of feeling sick in service, are credible.  

However, the Board considers the diagnoses of a skin disorder, cancer, and internal cysts, and the determinations as to etiology of prostate cancer, epidermal cyst, bilateral kidney cysts, and hepatic granulomata to be beyond the competence of the Veteran as a layperson.  The Veteran's lay opinions that he has a tumor on his neck or on the back of his skull and regarding the etiology of the aforementioned disabilities are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication that the Veteran has medical expertise or training, the Veteran's lay diagnosis of a tumor on the back of his skull or neck, and his lay opinions that his current prostate cancer, epidermal cyst, bilateral kidney cysts, and hepatic granulomata are etiologically related to exposure to non-ionizing radiation in service, have no probative value.  

The medical evidence during the appeal period shows prostate cancer, an epidermal cyst located on his neck, bilateral kidney cysts, and hepatic granulomata.  For example, an August 2010 VA CT of the abdomen and pelvis showed findings of calcified hepatic granulomata.  This CT also showed bilateral kidney cysts.  Further, a November 2010 VA radiation oncology record shows that the Veteran was diagnosed with adenocarcinoma of the prostate.  The Veteran's VA treatment records, such as the record dated December 2009, notes a diagnosis of sebaceous or epidermal cyst.  Thus, the current disabilities are shown. 

The Board acknowledges that the Veteran has reported that the mass on the back of his neck is a tumor.  For example, in January 2013, the Veteran submitted a copy of a VA treatment record, in which the Veteran reported a subjective history of having a tumor on the left neck for the past year and reports that his tumor is growing.  However, as noted above, because there is no indication that the Veteran has medical expertise or training, the Veteran's lay diagnosis of a tumor has no probative value.  In this case, there is no competent medical evidence of record to support the Veteran's lay diagnosis of tumor on the back of the neck or skull.  Instead, the competent medical evidence shows that the mass on the Veteran's neck is an epidermal cyst.  Because there is no competent evidence of a neck tumor, and because the competent and probative evidence shows that the Veteran's mass on his neck is an epidermal cyst, no further development is required to determine the nature and etiology of an alleged tumor on the back of the skull or neck.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Further, the Veteran's claim for epidermal cyst need not be broadened to include a diagnosis for tumor, and such a claim for service connection for tumor of the back of the skull must be denied based on lack of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, at 7 (a pending claim does not reasonably encompass a particular diagnosis if that particular diagnosis has not been diagnosed whatsoever and thus the claim could be denied for lack of a diagnosis for a current disability).  

Regarding the in-service occurrence, the evidence shows that the Veteran was exposed to non-ionizing radiation in service. 

The Veteran reports, to include in a July 2010 Veteran statement, that he worked in service with radar equipment, namely the HIPAR unit with klystron and power tube components, which emit microwave/ radio waves.  The Veteran indicated in a July 2010 statement that he would open the protective doors that shielded the klystron and power tube components to stay warm in the winter.  The Veteran also indicated in a February 2011 Radiation Dose Assessment Questionnaire that he worked near the HIPAR unit continually for two years, working every other day.  Given that the Veteran's DD-214 shows that the Veteran's Military Occupational Specialty was Air Defense Fire Control Crewman, and given the Veteran's consistent reports of working next to a HIPAR unit, the Board finds that the Veteran's reports as to exposure to radiation from a HIPAR unit are credible and concludes that the in-service occurrence of exposure to radiation is shown.  

The Board acknowledges the Veteran's contention, to include in the June 2010 statement, that he was exposed to ionizing radiation as a result of working with a HIPAR unit with klystron and power tube components.  However, as discussed in the July 2015 Board remand, the Court of Appeals for Veterans Claims (Court) has concluded that radar equipment emits microwave-type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997).  Because there is no indication that the Veteran has the scientific training and expertise to scientifically test for and identify ionizing radiation emitting from radar equipment, the Board finds that the Veteran is not competent to determine whether he was exposed to ionizing radiation from a HIPAR unit with klystron and power tube components.  Therefore, the Veteran's contention that the radiation from this equipment was ionizing radiation has no probative value.  

The Board also acknowledges that in a July 2010 statement, the Veteran reported that a fellow service member who worked with him next to a HIPAR unit became sick and was hospitalized for over a month in service from what the Veteran was told was due to radiation exposure.  This report supports the Board's finding that the Veteran was exposed generally to radiation in service; however, there is no indication that the type of radiation to which this fellow service member was exposed was ionizing radiation.  There is no lay allegation and no evidence in the record to indicate that the Veteran was otherwise exposed to ionizing radiation.  Indeed, an April 2011 letter from the Department of the Army states that the U.S. Army Dosimetry Center researched the files for records of exposure to ionizing radiation for the Veteran and was unable to locate any records to confirm such exposure. 

The Board notes that though this fellow serviceman was reportedly sick due to radiation, there is no report from the Veteran that the Veteran himself was told by a doctor in service that when he was sick in service such sickness was due to radiation.  Review of the service treatment records are also negative for complaints of feeling sick that was assessed as due to radiation, and the Veteran's May 1965 separation examination was negative for sickness due to radiation exposure.  Though the Veteran is competent to attest to feeling sick, for reasons discussed above, the Veteran is not competent to determine that his feeling of sickness in service was due to radiation exposure.  

On review, the Board finds that the Veteran's in-service exposure was to non-ionizing radiation.  Because non-ionizing radiation exposure from radio or radar equipment is not the type of radiation exposure addressed in VA regulations under 38 C.F.R. §§ 3.309 and 3.311, which pertain to ionizing radiation, the provisions pertaining to ionizing radiation do not apply in this case.  This case therefore turns on whether the Veteran's claimed disabilities on appeal are related to service, specifically to include in-service exposure to non-ionizing radiation.  

However, there is no competent and probative evidence to show that the Veteran's current prostate cancer, an epidermal cyst located on his neck, bilateral kidney cysts, and hepatic granulomata are etiologically related to service, to include as due to exposure to non-ionizing radiation in service.  

The January 2016 VA medical opinions as to each disability on appeal have probative value, as the VA physician reviewed the claims file, provided sufficient rationale for her opinions, covered all relevant bases, and based her opinions on medical literature and the Veteran's medical history and lay statements.  Further, the January 2016 VA physician has the medical expertise to render an opinion as to the nature and etiology of the Veteran's claimed disabilities.  

Regarding prostate cancer, the January 2016 VA physician opined that the Veteran's prostate cancer is less likely than not related service, to include exposure to non-ionizing radiation.  The examiner noted the Veteran's diagnosis of prostate cancer and stated:

Review of current peer-reviewed journals does not indicate a possible causal link between non-ionized microwave radiation and prostate cancer. The International Agency for Research on Cancer (IARC) is part of the World Health Organization. Its major goal is to identify causes of cancer. IARC has stated that there is limited evidence that RF radiation causes cancer in animals and humans. The other main agencies that classify cancer-causing exposures (carcinogens), including the US Environmental Protection Agency (EPA) and the National Toxicology Program (NTP), have not formally classified RF radiation as to its cancer-causing potential.

The Board acknowledges the Veteran's representative's argument in the August 2016 Appellant's Post-Remand Brief that the January 2016 VA medical opinion regarding the etiology of prostate cancer is inadequate.  Specifically, the Veteran's representative essentially argues that because no other government agencies besides the IARC has provided studies regarding the impact of non-ionizing radiation, the VA physician's reliance on the IARC's findings renders the VA physician's medical opinion inadequate.  The representative argues that the VA physician's medical opinion was conclusory because she did not adequately explain why the limited evidence does not place the issue in equipoise.  However, because there is no indication that the Veteran's representative has medical expertise or training, the Veteran's representative's determination that the Veteran's prostate cancer is related to in-service non-ionizing radiation exposure, and that the IARC studies are not sufficient medical literature on which to base a medical nexus opinion, have no probative value.  On the other hand, the VA examiner based the medical opinion in part on medical literature as well as on review of the claims file, on the Veteran's lay statements, and on review of the Veteran's medical history.  The VA examiner has the medical expertise to determine whether the evidence of record, to include the medical literature, is sufficiently informative in order to determine the etiology of the Veteran's disabilities.  For these reasons, the VA medical opinion regarding prostate cancer is not rendered inadequate based on the Veteran's representative's argument.  

Regarding the Veteran's epidermal or sebaceous cyst, the January 2016 VA physician opined that the Veteran's cyst is less likely than not related to service, to include exposure to non-ionizing radiation.  The examiner stated:

It is a common medical knowledge that sebaceous cysts form out of sebaceous gland-which produces the oil called sebum that coats hair and skin. Cysts can develop if the gland or its duct, the passage where oil is able to leave, become damaged or blocked. This usually occurs due to a trauma to the area. According to the Mayo Clinic, the trauma may be a scratch, a surgical wound, or a skin condition, such as acne. (Mayo Clinic, 2011) Sebaceous cysts grow slowly, so the trauma may occur months or weeks before you notice the cyst. Other causes of a sebaceous cyst may include: developmental defect: a person may be born with a misshapen or deformed duct; damage to the cells during a surgery; genetic conditions, such as Gardner's syndrome or basal cell nevus syndrome.

The examiner noted that the Veteran's cyst was reported as beginning decades after service and is not related to the Veteran's period of service.  

Regarding kidney cysts, the January 2016 VA physician opined that the Veteran's kidney cysts are less likely than not related to service, to include exposure to non-ionizing radiation.  The examiner noted the Veteran's CT report showing kidney cysts decades after service and stated:

The cause of simple kidney cysts is not fully understood. Obstruction of tubules-tiny structures within the kidneys that collect urine-or deficiency of blood supply to the kidneys may play a role. Diverticula-sacs that form on the tubules-may detach and become simple kidney cysts. The role of genetic factors in the development of simple kidney cysts has been implicated in few studies.  Review of current peer-reviewed journals does not indicate a possible causal link between non-ionized microwave radiation and kidney cysts.

The Board acknowledges the Veteran's representative's argument in the August 2016 Appellant's Post-Remand Brief that the January 2016 VA medical opinion is inadequate with regard to kidney cysts because the VA physician noted that the cause of kidney cysts was not fully understand.  The Veteran's representative argues that the medical opinion that the kidney cysts are not related to non-ionizing radiation is conclusory because the VA physician did not explain why the cause is not related to non-ionizing radiation exposure.  However, because there is no indication that the Veteran's representative has medical expertise or training, the Veteran's representative's determination that the Veteran's kidney cysts are related to in-service nonionizing radiation exposure, and that supporting medical literature is required in order to determine whether the Veteran's kidney cysts are related to service, have no probative value.  On the other hand, the VA examiner is a physician with the training and expertise to render an opinion as to the essential medical question before the Board.  Further, the VA examiner based the opinion on review of medical literature, on Veteran's claims file and medical history, and supported the opinion with rationale.  For these reasons, the VA medical opinion regarding kidney cysts is not rendered inadequate based on the Veteran's representative's argument.  

Regarding hepatic granulomata, the January 2016 VA physician opined that the Veteran's hepatic granulomata is less likely than not related to service, to include exposure to non-ionizing radiation.  The examiner noted the claims file was reviewed in formulating these opinions.  The examiner stated:

Medical literature indicates that Hepatic granulomas have many causes including, drugs and systemic disorders (often infections).  and schistosomiasis are the most common infectious causes worldwide; fungal and viral causes are less common.  Sarcoidosis is the most common noninfectious cause; the liver is involved in about two thirds of patients.  Review of current peer-reviewed journals does not indicate a possible causal link between nonionized microwave radiation and liver granuloma.

The above probative January 2016 VA medical opinions are not contradicted by the remaining competent and probative evidence of record and cover all relevant bases as to the essentially medical question before the Board.  Given the above January 2016 VA medical opinions, the Board finds that the Veteran's current prostate cancer, epidermal cyst, bilateral kidney cysts, and hepatic granulomata are each not related to in-service exposure to non-ionizing radiation.  Further, there is no competent and probative evidence to show that the Veteran's current prostate cancer, epidermal cyst, bilateral kidney cysts, or hepatic granulomata is otherwise related to service.  The Board also notes that the records are silent for any post-service complaints or medical treatment regarding prostate cancer, epidermal cyst, bilateral kidney cysts, and hepatic granulomata until decades after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Thus, a relationship between Veteran's current prostate cancer, epidermal cyst, bilateral kidney cysts, and hepatic granulomata and service, to include in-service exposure to non-ionizing radiation, is not shown by the competent and probative evidence.  Therefore, service connection is not warranted on a direct basis for the disabilities on appeal.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board acknowledges that calculi of the kidney is a "chronic disease" under 38 C.F.R. § 3.309(a).  Because it is unclear based on the medical evidence of record whether the Veteran's diagnosed bilateral kidney cysts would medically constitute calculi of the kidney, the Board will consider whether service connection for bilateral kidney cysts may be granted under the presumptive provisions of 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, however, there is no competent medical evidence to indicate that the Veteran's bilateral kidney cysts manifested in service or to a compensable degree within the first post-service year.  The record shows no complaints or treatment for kidney cysts until decades after discharge from service.  There is no medical evidence or lay contention of continuing symptoms of kidney cysts since service.  Thus, the continuity of symptomatology of kidney calculi component required under 38 C.F.R. § 3.303(b) is not shown.  Given the lack of evidence to identify kidney cysts until decades after service, and given that there is no lay or medical evidence to show any symptoms thereof continuing since service, the Board finds that Veteran's current bilateral kidney cysts did not manifest in service, or within the first post-service year, and continuity of symptomatology of kidney cysts is not present.  Accordingly, the Veteran's bilateral kidney cysts are not entitled to the presumption of service connection on the basis of chronicity.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

The Board acknowledges the Veteran's contention, such as in his April 2015 statement, that records associated with his claim with the SSA for disability benefits would have provided information to indicate that the disabilities on appeal are related to service, to include radiation exposure.  The Veteran has contended that the SSA destroyed half his records.  However, the August 2003 letter from the SSA, which was submitted by the Veteran to support these arguments, states that the SSA reconsidered its prior denial of his claim for SSA disability benefits, but the SSA continued its prior denial based on the medical evidence record.  Significantly, the August 2003 letter from the SSA notes that the Veteran reported that he was unable to work because of arthritis of the spine, back, shoulder, and heart problems.  There is no indication that SSA records contain information regarding the disabilities on appeal.  Therefore, even if such SSA records were destroyed, such records would not be relevant to the appeal and would not possibly provide information to substantiate the Veteran's claims. 

Because the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a prostate cancer is denied. 

Entitlement to service connection for a sebaceous cyst of the neck is denied.

Entitlement to service connection for bilateral kidney cysts is denied.

Entitlement to service connection for hepatic granulomata is denied.




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


